Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 21, 2006







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed September 21, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00699-CV
____________
 
IN RE DAWN JOHNSON WHATLEY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 16, 2006, relator filed a petition for writ of mandamus
in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In the petition,
relator asked this court to compel the Honorable Mike Woods, presiding judge of
Probate Court No. 2, to set aside his ruling of August 3, 2006, appointing
Mylus James Walker as temporary guardian for Perry Whatley.
Relator
has not established that she is entitled to mandamus relief.  Accordingly, we
deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed September 21, 2006.
Panel consists of Justices Hudson,
Frost, and Seymore.